J. S44042/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.M., MINOR        :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: S.D., NATURAL MOTHER        :         No. 627 WDA 2019


               Appeal from the Order Entered March 22, 2019,
               in the Court of Common Pleas of Clarion County
                 Civil Division at No. CP-16-DP-0000008-2018



IN THE INTEREST OF: B.M., MINOR        :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: S.D., NATURAL MOTHER        :         No. 629 WDA 2019


               Appeal from the Order Entered March 22, 2019,
               in the Court of Common Pleas of Clarion County
                 Civil Division at No. CP-16-DP-0000009-2018



IN THE INTEREST OF: Z.M., MINOR        :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: S.D., NATURAL MOTHER        :         No. 631 WDA 2019


               Appeal from the Order Entered March 22, 2019,
               in the Court of Common Pleas of Clarion County
                 Civil Division at No. CP-16-DP-0000010-2018



IN THE INTEREST OF: A.V., MINOR        :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: S.D., NATURAL MOTHER        :         No. 632 WDA 2019
J. S44042/19


               Appeal from the Order Entered March 22, 2019,
               in the Court of Common Pleas of Clarion County
                 Civil Division at No. CP-16-DP-0000031-2018



IN THE INTEREST OF: X.D., MINOR          :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
APPEAL OF: S.D., NATURAL MOTHER          :         No. 635 WDA 2019


               Appeal from the Order Entered March 22, 2019,
               in the Court of Common Pleas of Clarion County
                 Civil Division at No. CP-16-DP-0000032-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED SEPTEMBER 23, 2019

      S.D. (“Mother”) appeals from the March 22, 2019 permanency review

orders entered in the Court of Common Pleas of Clarion County, Juvenile

Division, that changed the placement goals of Mother’s children, R.M., female

child, born in September 2011; B.M., male child, born in October 2012; Z.M.,

female child, born in December 2016; A.V., female child, born in July 2014;

and X.D., male child, born in October 2015 (collectively, the “Children”) from

reunification to adoption.1 We affirm.

      At the outset, we note that the record reflects that C.M. is the natural

father of R.M., B.M., Z.M., and X.D, and J.V. is the natural father of A.V. For




1 Pursuant to Pa.R.A.P. 513, this court consolidated Mother’s appeals
sua sponte. (Per curiam order, 5/9/19).


                                     -2-
J. S44042/19


ease of discussion, we will refer to C.M. as “Father C.M.” and J.V. as

“Father J.V.”   We further note that the record reflects that Father C.M.

appealed from the March 22, 2019 permanency review orders that changed

the goals of his natural children to adoption, and his appeals were consolidated

with Mother’s appeals.    On June 17, 2019, however, Father C.M. filed a

praecipe for discontinuance of appeals because he “decided to voluntarily

relinquish his parental rights and no longer wishes to appeal the goal change.”

(Father C.M.’s praecipe for discontinuance, 6/17/19.) On the same day, this

court discontinued Father C.M.’s appeals. (Notice of discontinuation of action,

6/17/19.) Father J.V. appealed from the March 22, 2019 permanency review

order that changed the goal of his natural child, A.V., to adoption. His appeal

was not consolidated with Mother’s and Father C.M.’s appeals, but it was listed

consecutively for disposition by this panel at appeal No. 633 WDA 2019.

(Per curiam order, 5/9/19.)

      By way of background, we note that the record reflects that at the time

of the permanency review hearing, Mother and Father C.M. were married. The

record is unclear, however, as to when they married, but the record indicates

that it occurred after A.V.’s birth. (Notes of testimony, 3/22/19 at 109.) The

record also indicates that prior to A.V.’s dependency, she lived with Mother

and Father C.M. The record is clear that A.V. never lived with Father J.V. and

that between A.V.’s birth and her dependency, Father J.V. had “a few months”

of shared partial custody of A.V. due to Father J.V.’s numerous incarcerations.



                                     -3-
J. S44042/19


(Id. at 116-117.)     A reading of the permanency review hearing transcript

reveals that Mother and Father C.M. consider Father C.M. to be A.V.’s father.

Indeed, Father C.M. testified that A.V. calls him “dad.” (Id. at 90.) This is

important to note because in these appeals, the trial court filed five separate

Rule 1925(a)(2)(ii) opinions with respect to each of the Children. In all of the

opinions, the trial court appears to refer to Mother and Father C.M. as the

“parents” of all five Children.    After thoroughly reviewing the record, we

interpret the majority of the trial court’s references to “parents” in its opinions

to mean Mother and Father C.M. Where clarification is necessary, we have

added explanatory footnotes.

      With that backdrop in mind, we set forth the following history of these

cases from the trial court’s opinions which, apart from the first paragraphs,

are virtually identical:

             The record shows that Clarion County Children and
             Youth Services [(“CYS”)] has been involved with the
             parents since 2013. [Mother and Father C.M. placed
             B.M., R.M., and Z.M.] voluntarily with [M]other’s
             sister [and then placed X.D. and A.V. voluntarily with
             Mother’s friend2] due to [Mother’s] incarceration, lack
             of proper housing and financial means, and general
             inability to care for [the Children]. [Mother’s sister
             was then incarcerated] and on April 26, 2018 CYS
             placed [R.M., B.M., and Z.M.] in shelter care with
             foster parents and petitioned for dependency.
             Following a shelter care hearing, [the trial court]
             continued the foster care placement and then
             following an adjudication hearing, found [R.M., B.M.,

2 The record reflects that at the time A.V. was placed with Mother’s friend,
Father J.V. was incarcerated. (Notes of testimony, 3/22/19 at 16.) Nothing
in the record indicates that Father J.V. objected to the placement.


                                       -4-
J. S44042/19


              and Z.M.] dependent on May 25, 2018 and again
              continued foster care placement. [With respect to
              X.D. and A.V., who were in the custody of Mother’s
              friend until October 29, 2018, an emergency shelter
              care hearing was held on November 1, 2018, and X.D.
              and A.V. were placed in foster care. The trial court
              adjudicated X.D. and A.V. dependent by order entered
              November 16, 2018.[3] and continued foster care
              placement. The trial court] found at [all] hearings
              that the parents had failed to make sufficient progress
              toward meeting the goals of the family service plan
              and that [the Children remain] dependent and the
              foster care placement was appropriate.[4]

Trial court opinions, 5/21/19 at 1-2, filed at Clarion County Court of Common

Pleas, Civil Division, Docket Nos. CP-16-DP-0000008-2018, CP-16-DP-

0000009-2018,      CP-16-DP-0000010-2018,        CP-16-DP-0000031-2018,       and

CP-16-DP-0000032-2018.

              At the most recent hearing, CYS sought a goal
              change; from reunification to adoption.            CYS
              caseworker Mary Jo Milford testified that [Mother]
              missed mental health treatment appointments in
              January and February.          The parents provided
              numerous names as possible caregivers to CYS, who
              were all disapproved. They did not attend educational
              meetings for the [C]hildren in the past. CYS proposed
              a goal change because the parents have failed to
              provide stability in their home, they have missed visits




3 In its five Rule 1925(a)(2)(ii) opinions, the trial court states that all of the
Children were adjudicated dependent on May 25, 2018. Our review of the
record, however, reveals that the orders adjudicating X.D. and A.V. dependent
are dated November 7, 2018, and were entered on the respective dockets on
November 16, 2018.

4   The finding was made as to Mother, Father C.M., and Father J.V.


                                       -5-
J. S44042/19


           with the [Children], they have been incarcerated,[5]
           and [M]other was involved in criminal activity. The
           parents attended parenting classes, but minimal skills
           have been applied during visits. During supervised
           home visits, [Mother and Father C.M.] have not been
           able to supervise and care for all five [C]hildren at
           once. They were not getting the attention that young
           children need. In the opinion of the caseworker, the
           parents do not have the ability to care for the five
           [C]hildren on their own.

           The counselor for [R.M.] and [B.M.], Melissa Wise,
           who had seen them about fifteen times, testified she
           was concerned about lack of bonding with biological
           parents because they had three different caregivers
           up to the age of five. They referred to the foster
           parents as Mommy and Daddy and to their parents
           [by their first names]. With [B.M.], she is concerned
           about insecure attachment. She is concerned there is
           a high likelihood that [R.M.] has been sexually
           abused. Ms. Wise has worked with [R.M.’s and B.M.’s]
           foster parents. Both children are making progress in
           treatment, but the therapist cannot address
           attachment issues until there is a permanency plan.
           We have been dealing with both foster care and
           reunification and creating more psychological harm to
           the [C]hildren and need a permanency plan.
           Melissa Wise holds the opinion that in order to
           consider reunification, [Mother and Father C.M.]
           should engage in intensive trauma-based therapy for
           a minimum of once a week for six to twelve months.

           The caseworker with Justice Works Services,
           Brock Morgan, testified that he transports [A.V.] and
           [X.D.] to visits with [Mother and Father C.M.] and
           [X.D.] gets upset and cries. During the visits the
           parents do very well with [A.V. and X.D.] one on one,
           but they cannot interact with multiple children at the
           same time. [A.V. and X.D.] go off and get into things
           they shouldn’t. The worker stated he has been

5 The record reflects that Mother and Father J.V. have been incarcerated.
(See notes of testimony, 3/22/19 at 81, 116-117.) There is no indication in
the record that Father C.M. has been incarcerated.


                                   -6-
J. S44042/19


           observing visits since the end of December and he has
           not seen any improvement. The visits are very hectic.
           In the caseworker’s opinion, the children would not be
           safe if he was not there.

           [Mother] testified that [she and Father C.M.] have
           been taking parenting classes and every program that
           is in place for four years. She believes [R.M.] was
           assaulted and she would be willing to participate in
           intensive trauma therapy.          Despite parenting
           programs taken while in jail and the other program,
           which total five years, [Mother] is still struggling with
           five kids, with traumatized kids.

           ....

           [B.J.W.], foster father to [B.M. and Z.M.], testified
           that they have resided with his wife and him for about
           one year. [B.M.] has a lot of anxiety leading up to the
           visits. [Z.M.] has wet herself multiple times and has
           had blood in her urine.        [B.M.] had a dentist
           appointment where he had to have metal placed in his
           mouth. [M.W.], foster mother, took him to the
           appointment. [Mother and Father C.M.] arrived one
           half hour late. [M.W.] was holding [B.M.’s] hand
           because the procedure was painful and [Mother] tried
           to hold his hand and he tensed up. The dentist asked
           everyone to leave. [Mother] had asked the dentist if
           [B.M.’s] condition was because of soft teeth and he
           said it was because of poor hygiene.

           [B.W.], foster father of R.M., testified that she has
           resided in their home for about one year. She calls
           his wife and him Mom and Dad and never asks about
           [Mother and Father C.M.]

           [R.Z.], foster father for [X.D. and A.V.], testified that
           they have resided with him since October 2018.
           [X.D.] has come home to them without his diaper
           being changed for a long time.

Trial court opinions, 5/21/19 at 2-5, filed at Clarion County Court of Common

Pleas, Civil Division, Docket Nos. CP-16-DP-0000008-2018, CP-16-DP-


                                     -7-
J. S44042/19


0000009-2018,      CP-16-DP-0000010-2018,       CP-16-DP-0000031-2018,       and

CP-16-DP-0000032-2018 (citations to notes of testimony omitted).

        At the conclusion of the March 22, 2019 permanency review hearing,

the trial court entered the permanency review orders that changed each of

the Children’s goals from reunification to adoption. Mother filed timely notices

of appeal, together with statements of errors complained of on appeal in

accordance with Pa.R.A.P. 1925(a)(2)(i). Thereafter, the trial court filed its

Rule 1925(a)(2)(ii) opinions.

        As Mother’s appeals have been consolidated, Mother filed one brief and

raises the following issue for our review with respect to all of the Children:

             Whether the [t]rial [c]ourt erred in changing the
             permanency goal to adoption when Mother had made
             progress towards the permanency goals, and the [trial
             c]ourt relied heavily on Mother’s lack of ability to care
             for all five (5) [C]hildren at one time[?]

Mother’s brief at 5.

             . . . [T]he standard of review in dependency cases
             requires an appellate court to accept the findings of
             fact and credibility determinations of the trial court if
             they are supported by the record, but does not require
             the appellate court to accept the lower court’s
             inferences or conclusions of law. Accordingly, we
             review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

        The Juvenile Act governs proceedings to change a child’s permanency

goal.    See 42 Pa.C.S.A. §§ 6301-6375.       When considering a goal-change

petition, trial courts must apply the following analysis:



                                       -8-
J. S44042/19


           Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile
           Act, when considering a petition for a goal change for
           a dependent child, the juvenile court is to consider,
           inter alia: (1) the continuing necessity for and
           appropriateness of the placement; (2) the extent of
           compliance with the family service plan; (3) the
           extent of progress made towards alleviating the
           circumstances which necessitated the original
           placement; (4) the appropriateness and feasibility of
           the current placement goal for the children; (5) a
           likely date by which the goal for the child might be
           achieved; (6) the child’s safety. [. . .]

           The best interests of the child, and not the interests
           of the parent, must guide the trial court. As this
           [c]ourt held, a child’s life simply cannot be put on hold
           in the hope that the parent will summon the ability to
           handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-1089 (Pa.Super. 2011) (citations and

quotation marks omitted).

     Here, in her brief, Mother’s first argument is that the trial court abused

its discretion in changing the Children’s goals to adoption because she “has

made progress” towards meeting her permanency goals and because the trial

court placed undue emphasis on her inability to care for all five Children at

once. (Mother’s brief at 8.) In her second argument, Mother acknowledges

her struggles to parent all five Children, but expresses her willingness to

engage in a trauma-based parenting program and suggests that the trial court

gradually reunite her with the Children.      (Id. at 9.)   These arguments,

however, miss the mark because “the focus of dependency proceedings is on

the children’s safety, permanency, and well-being—not on Mother’s conduct.”

In re N.C., 909 A.2d 818, 824 (Pa.Super. 2006) (citations omitted). After


                                     -9-
J. S44042/19


considering all of the evidence presented at the permanency review hearing,

the trial court concluded that:

            [W]e have a long history with all three of the parents,
            both in the custody and the dependency cases. These
            are little kids that require a lot of attention, and we
            know one or maybe several of them have special
            needs with regards to trauma that they have
            experienced in the past, which is a significant factor
            here. The parents haven’t begun to deal with that
            issue; and based on the testimony if they would start
            to deal with it, it would take a long, long time. I know
            the witness said six months; but in my opinion, this is
            a long-term probably lifelong type of issue that we are
            not going to get through in six months and everything
            is going to get back to normal. This is an issue that is
            going to be one for the child[, R.M.,] and probably
            more than one child for the indefinite future. And I
            don’t believe any of the parents are prepared now and
            likely wouldn’t be prepared within a reasonable time
            to deal with the trauma and the care [that R.M.] and
            the [C]hildren need.

            The fact that there are five children does complicate
            things because it is hectic. It is chaotic. I am not
            blaming the parents for that. These are five little kids
            that require a lot of attention, a lot of individual care,
            which with the parents’ own issues and own needs, I
            don’t think in the foreseeable future that they can care
            for five kids. And it is just not something I believe
            they are capable of doing what they need to do to be
            able to care for the five kids. And it is not fair to
            anyone or several of them to split them up and say,
            “Okay. You go with Mom and Dad, and you can’t go
            with Mom and Dad” or “You go with Mom and Dad
            now, and you can go later.”

            It is just a lack of stability all together. And the
            parents haven’t demonstrated that they can maintain
            stability with their housing and legal issues. I do think
            there has been some progress made, and I am not in
            any way suggesting that any of the parents are bad
            people. I know they tried, but it is an unfortunate


                                     - 10 -
J. S44042/19


              situation. They have no control over some [of] the
              issues for the benefits of the kids.

              ....

              Reasonable efforts have been made by the agency to
              finalize the permanency plan. Services have been
              made available to all of the parents. The permanency
              plan is not appropriate, but the concurrent plan of
              adoption is.

              The agency has engaged in family finding. There are
              no other family members that have been reported
              through the many hearings that were determined to
              be available.

              The [C]hildren are safe, and we have heard about the
              special needs of [R.M.] with the trauma therapy and
              the medical needs of the [C]hildren.

Notes of testimony, 3/22/19 at 134-136.

      The record reflects that although the trial court recognized that Mother

has made some progress, it properly focused on the Children’s safety,

permanency, and well-being. Moreover, the record supports the trial court’s

determinations as being in the best interests of the Children. Accordingly,

with respect to Mother’s first and second arguments, we discern no abuse of

discretion.

      In her final argument, Mother contends that the trial court could not

determine the Children’s best interests because it failed to conduct an

individual bonding analysis to assess the “the nature of [the Children’s]

individual bonds with [Mother]” and that the Children’s best interests cannot

be served because sibling separation is disfavored.     (Mother’s brief at 9.)



                                     - 11 -
J. S44042/19


Mother failed to include these claims in her Rule 1925(a)(2)(i) statements

and, therefore, waives them on appeal. Pa.R.A.P 302(a) (providing that issues

not raised in the trial court are waived and cannot be raised for the first time

on appeal).    Nevertheless, we note that nothing in Section 6351(f) of the

Juvenile Act requires a trial court to conduct a bonding analysis to support a

goal-change order. Additionally, “the general rule disfavoring separation of

siblings . . . is not controlling” because “no absolute constitutional or statutory

right to be raised with a sibling yet exists in our jurisprudence.” In re R.P.

956 A.2d 449, 458 (Pa.Super. 2008). It is within the discretion of the trial

court to place children according to the individual best interests of each child.

Id. (citation omitted).     “The health, safety, and welfare of each child

supersede all other considerations.” Id. (citation omitted). Therefore, even

if Mother had properly preserved these claims, they would warrant no relief.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2019




                                      - 12 -